PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of 
Ahmed, Osman
Application No. 15/549,644
Filed: August 8, 2017
For: PREDICTION IN BUILDING AUTOMATION

:
:
:	DECISION ON PETITION
:
:
:

           
This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed October 7, 2021, to revive the above-identified application.

The petition is GRANTED.

The above-identified application became abandoned for failure to timely pay the appeal forwarding fee required by 37 CFR 41.45(b) within two months of the mailing of the Examiner’s Answer mailed June 3, 2021.  As an appeal forwarding fee was not filed within the time period set forth in 37 CFR 41.45(a), the appeal was dismissed and the proceedings as to the rejected claims were terminated. See 37 CFR 41.45(b). As no claim was allowed, due to non-payment of the appeal forwarding fee, the application became abandoned by operation of law on 
August 4, 2021.  A Notice of Abandonment was mailed on September 9, 2021.

The petition satisfies the requirement of CFR 1.137(a) in that the petitioner has supplied (1) the appeal forwarding fee in the amount of $2360.00; (2) the petition fee of 2100.00; and (3) a proper statement of unintentional delay.  

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  



This application is being referred to Technology Center 2123 for appropriate action in the normal course of business on the reply received October 7, 2021.



/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        

                                                                                                                                                                                                        
cc:	Hisashi D. Watanabe
	1000 Deerfield Parkway
	Buffalo Grove, IL  60089